IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM WALLACE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2233

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

William Wallace, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.